 


110 HR 234 IH: Pacific Salmon Emergency Disaster Assistance Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 234 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Thompson of California (for himself, Mr. DeFazio, Ms. Hooley, Mr. Farr, Ms. Eshoo, Mrs. Capps, Mr. Lantos, Ms. Zoe Lofgren of California, Ms. Woolsey, Mr. Wu, Mr. George Miller of California, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To make funds available for Pacific Salmon emergency disaster assistance. 
 
 
1.Short titleThis Act may be cited as the Pacific Salmon Emergency Disaster Assistance Act of 2007. 
2.Pacific Salmon Emergency Disaster Assistance 
(a)Appropriation of fundsIn addition to any other funds available for such purpose, there is appropriated to the Secretary of Commerce $60,400,000 to make a lump sum payment to the Pacific States Marine Fisheries Commission. The Commission shall distribute such amount among fishing communities, Indian tribes, small businesses, including fishermen, fish processors, and related businesses, individuals, and other entities for assistance for the economic and social effects of the commercial fishery failure designated under section 312(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a(a)) to mitigate the economic losses to such communities, tribes, businesses, individuals or other entities caused by closures or other restrictions on the harvesting of Klamath River Fall Chinook salmon. 
(b)Limitation on administrative expensesThe Secretary of Commerce may not use more than 4 percent of the amount appropriated under this section for administrative expenses. 
(c)Unused fundsAny amount appropriated pursuant to this section that is not expended or otherwise obligated for the purpose described in subsection (a) shall be returned to the Treasury of the United States. 
 
